Citation Nr: 1203817	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for pleurisy, chronic, non-tuberculosis (lung disorder). 

2.  Entitlement to an rating in excess of 10 percent for the period prior to July 15, 2010, and a rating in excess of 30 percent for the period thereafter for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran testified before the undersigned Veterans Law Judge via a videoconference from the RO in December 2011, and a transcript of that hearing is associated with the clams file.

In a June 2008 rating decision, the RO denied the Veteran's claim for an increased rating for his longstanding service-connected pleurisy, which is a lung disorder.  The RO also granted service connection for PTSD and assigned an initial rating of 10 percent for such disability effective as of October 11, 2007.  The Veteran appealed from the initial rating assigned for PTSD, as well as from the denial of a higher rating for the service-connected lung disorder.  In a March 2011 Decision Review Officer (DRO) decision, this rating was increased to 30 percent effective as of July 15, 2010.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, the Veteran's inferred claim for a TDIU was denied in a July 2010 rating decision, and he appealed from that determination.  As such, the issues on appeal are as stated on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has generally denied any breathing problems due to his service-connected lung disorder throughout the appeal, pulmonary function tests showed normal to mild restriction, with FEV-1 of greater than 70-percent predicted, FEV-1/FVC of greater than 70 percent, and DLCO (SB) of greater than 65-percent predicted; there was no evidence of cardiac involvement, reduced exercise capacity,  acute respiratory failure, or required oxygen; and the symptomatology of chest pain of variable severity is already contemplated by the compensable ratings assigned for the separately service-connected costochondritis. 

2.  For the period prior to July 15, 2010, the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, including chronic sleep impairment with nightmares, occasional depressed mood and anxiety, irritability with occasional anger outbursts but generally good anger control and no periods of violence, hypervigilance or suspiciousness, difficulty being in crowds, fleeting homicidal ideation during flashbacks, and occasional mild memory loss or decreased concentration; but with good relationships with family and friends, continued social activities, and not requiring medication, with GAF scores generally ranging from 65 to 70 indicating mild impairment; approximating no more than a 10 percent rating.

3.  For the period from July 15, 2010, forward, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to symptoms including chronic sleep impairment with nightmares, occasional depressed mood and anxiety, irritability with occasional anger outbursts but generally good anger control and no periods of violence, hypervigilance or suspiciousness, difficulty being in crowds, fleeting homicidal ideation during flashbacks, and occasional mild memory loss or decreased concentration; but with good relationships with family and friends, decreased social activities, and requiring no medication but monthly psychotherapy through February 2011, with a GAF score of 55 indicating moderate impairment; approximating no more than a 30 percent rating.

4.  The Veteran is service-connected for a lung disorder, costochondritis, PTSD, tinnitus, and hearing loss; with no single disability for TDIU purposes rated as at least 40 percent disabling and a combined evaluation of no higher than 60 percent at any point; and he is not unemployable due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lung disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6845 (2011).

2.  The criteria for an initial rating in excess of 10 percent for the period prior to July 15, 2010, and a rating in excess of 30 percent for the period thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Here, the Veteran's claim of entitlement to a higher rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection for such condition.  As noted above, although he was subsequently granted a partial increase for such disability, the appeal continues from the initial unfavorable decision.  See AB, 6 Vet. App. at 39.  The Veteran was provided with adequate VCAA notice concerning his service connection claim in December 2007 and March 2008, including the responsibilities of the Veteran and VA in obtaining the necessary evidence, and the evidence and information necessary to establish a disability rating and effective date, pursuant to Dingess/Hartman.  Further, he has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating concerning his PTSD claim.  These letters also advised the Veteran of the evidence and information necessary to substantiate his increased rating claim (i.e., that the claimed disability has increased in severity) at that time.  In addition, these letters were both sent prior to the initial rating decision in June 2008 that denied an increased rating for the lung disorder, and granted service connection and assigned the initial disability rating for PTSD.  

Moreover, although no longer strictly required, the Veteran was advised in October 2008 of the relevant diagnostic code for the lung disorder and potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  To the extent that such additional notice may be required, the timing defect as to this letter was cured by the subsequent readjudication of the claim, to include in a March 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With respect to the TDIU claim, the Veteran was advised in October 2009 of the evidence and information necessary to substantiate such claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and effective date, pursuant to Dingess/Hartman.  This was prior to the initial unfavorable rating decision as to the TDIU claim in July 2010 and was, therefore, timely.

Accordingly, for the foregoing reasons, the Veteran was afforded adequate notice in this case.  With regard to the duty to assist, the Veteran's available service treatment records and pertinent post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that are necessary for a fair adjudication of his claims.  Although the Veteran has identified treatment for his lung disorder by the Mayo Clinic prior to the period on appeal, he has not authorized VA to obtain such records, and there is also no indication that such records would provide any further evidence in support of his claims.  Rather, the Veteran has summarized his treatment at that time, which is competent to do, and the treatment is also summarized in the available medical records.  Moreover, this treatment is well before the period on appeal and, therefore, is only probative as to the nature of the Veteran's disability, and not the current severity of the condition as needed for the current claim.  As such, the Veteran is not prejudiced by the lack of these records.  

Similarly, the Board notes that the Veteran has reported being totally disabled since 1986, although he has not specifically mentioned receiving any benefits from the Social Security Administration (SSA).  To the extent that he may have received any such benefits, there is no indication that a remand to attempt to obtain records from the SSA would provide any evidence in support of the Veteran's claims.  Rather, it appears that such records would be dated well prior to the period on appeal and, therefore, would not further enlighten the current severity of his disabilities, to include any effects on employability.  Additionally, the Veteran has subjectively described the symptomatology of his disabilities, and there is also ample medical evidence concerning the claimed disabilities.  As such, the Veteran is also not prejudiced by the lack of any possibly outstanding records from the SSA. 

The Veteran has also been afforded several VA examinations.  In particular, he was examined in April 2008 and April 2009 specifically for the lungs, as well as in July 2009 for the heart determine if there is a separate heart condition as secondary to the lung disorder.  Examinations were conducted in June 2008, April 2009, and July 2010 concerning the Veteran's PTSD.  Additionally, he was afforded a VA general medical examination in July 2010, which addressed his lungs and other medical conditions, to include for the purposes of the TDIU claim.  An audiological examination was also conducted in July 2010 for the purposes of the TDIU claim, as the Veteran is also service-connected for hearing loss and tinnitus.  

The Board notes that the Veteran argued in June 2008 that his recent VA examination was rushed and he was only allowed to give short answers, primarily referring to the PTSD examination.  However, a review of the June 2008 VA examination report reveals no inadequacies, and the examiner recorded the Veteran's subjective and objective mental health symptomatology.  Moreover, the Veteran was afforded three subsequent VA examinations for his PTSD, and he has not alleged any inadequacies in those examinations.  

The Board has reviewed all of the VA examination reports and finds that they are adequate, in that they record all pertinent subjective and objective manifestations of the claimed disabilities.  Further, several examiners expressed an opinion as to the effects of the service-connected disabilities on the Veteran's employability, including most the VA general medical examiner.  Additionally, VA records were obtained through February 2011.  The Veteran testified at the December 2011 Board hearing that his disabilities have not increased in severity since the last VA examinations, and that he was not currently receiving any treatment.  Accordingly, the Board finds that the medical evidence of record is sufficient, and no further examination or development is necessary for a fair adjudication of the claims.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

To avoid unnecessary repetition, the Board will first address the ratings for the service-connected lung disorder and PTSD, followed by general considerations for increased ratings of extraschedular ratings under 38 C.F.R. § 3.321(b) and the benefit of the doubt rule.  The Board will then consider the TDIU claim.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  In both circumstances, staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Lung disorder

The Veteran has reported, both in writing and during two formal hearings, that his left lung or chest symptomatology has remained essentially the same throughout this appeal.  In particular, he has denied any breathing problems or shortness of breath and complains primarily of left-sided chest pain of varying intensity which has been present since he was injured in service in June 1952.  The Veteran describes the chest pain as aching in nature on a regular basis, with some periods of no pain for 2-3 weeks at a time.  He states that this pain wakes him at night, and it is so severe at times (on rare occasions) that it causes him to pass out due to the pain.  The Veteran states that has to watch his activities and does not exert himself enough to become short of breath because he will have chest pain afterwards.  He also states that he has difficulty sleeping due to both his pain and his service-connected PTSD, which will be discussed below.  He takes no medication for this condition.  See, e.g., March 2009 and December 2011 hearing transcripts; April 2009 VA lung examination report, July 2010 VA general medical examination report.  

The Veteran's lay reports of symptomatology during the period on appeal are generally consistent with a review of the available treatment records.  See, e.g., VA treatment records dated in April 2006, April 2007, October 2008, April 2009, July 2010; VA examination reports dated in April 2008, April 2009, July 2010.

The Board notes that, throughout the appeal, the Veteran has argued that he was initially misdiagnosed with chronic pleurisy during service, and that his chronic problems with chest pain are not due to pleurisy but, rather, are due to some other condition.  He believes that he had a punctured lung during service and significant scarring around the heart, which are not documented in his available service records because they were "sanitized" by the government in order to cover up an explosion during covert operations that resulted in his injuries.  The Veteran also believes that VA is calling him a "liar" by continuing to characterize his lung disorder as pleurisy and refusing to acknowledge his version of the cause of his condition.  These arguments and beliefs have been set forth in numerous written statements, as well as orally during the March 2009 and December 2011 hearings.  

However, to be clear, VA is not calling the Veteran a "liar" and does not question his honesty throughout this appeal, to include the fact that he was injured during service, resulting in his current symptoms.  Rather, he has been granted service connection for several conditions based on his experiences during service, including but not limited to the lung disorder of chronic pleurisy, non-tuberculosis, and costochondritis to account for his chronic and recurring chest pain.  The Veteran has also been granted service connection for PTSD based on the verification of one of several stressors that he reported as occurring during service, pursuant to applicable VA regulations.  His increased rating claim for that disability is addressed below.

The mechanism of injury during service is irrelevant at this point, as the Veteran has already been granted service connection, and the current severity of the disability is the pertinent inquiry for an increased rating claim.  Nevertheless, the Board has reviewed the entire claims file to have an accurate picture of the Veteran's disability and ensure that all appropriate diagnostic codes are considered.

Regardless of whether the Veteran's service records were "sanitized," which VA can neither confirm nor deny, the currently available records clearly show hospital treatment for a condition affecting the left lung and chest for several months beginning in June 1952.  These records show a pleural effusion which was so significant as to obscure or block out the entire field of view in an x-ray of the left chest for a period of time.  It appears that this may be what the Veteran has referred to as scarring around his heart.  After several months of treatment, the diagnosis was changed from acute pleural effusion, to moderately extensive pleural thickening, and finally, to chronic pleurisy, non-tuberculosis.  He was eventually granted an honorable discharge in February 1953 due to his lung disability.  Thereafter, he was granted service connection and an initial disability rating of 10 percent, which he did not dispute.  The Board notes that this rating has been in effect for well over 20 years and, therefore, it is protected and cannot be reduced absent a showing that the evaluation was based on fraud.  See 38 C.F.R. § 3.951(b).

While the Veteran believes that he does not actually have pleurisy but, rather, some other chest or lung disorder, he is not competent as a lay person to diagnose the precise condition that results in his chronic symptoms.  Rather, specialized expertise, training, or experience is required as to this question due to the complexity of the involved bodily system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In addition to his service records, numerous medical professionals have conducted extensive work-ups since that time to determine the nature of the Veteran's left lung or chest condition.  These providers considered the Veteran's report of his injury and treatment during service, as well as his symptoms since that time, not necessarily just the service records.  See, e.g., April 2001 VA treatment record (noting chronic obstructive pulmonary disease (COPD) status post compression injury from bomb explosion); VA examination reports.  The Veteran's VA problem list also includes bronchitis not otherwise specified (NOS) and chronic airway obstruction not elsewhere classified (NEC).  See, e.g., October 2007 VA treatment record.  There are also notations of pleural calcification or scarring, and the Veteran's left lung and chest problems were noted to be likely due to old trauma based on the results of x-rays and CT scans conducted in the early 1990s, as well as in 2007 and 2008.  See April 1996 letter from Lahey clinic; November 1997 VA treatment record; VA examination reports dated in April 2009 and July 2010.  

However, the Veteran has repeatedly been diagnosed with pleurisy based on a review of all available evidence.  See, e.g., VA examination reports dated in May 1954, April 2008, April 2009, July 2010.  The July 2010 VA general medical examiner diagnosed costochondritis of the left chest wall and chronic pleurisy of the left lung, stating that there is no evidence presented in the history, examination, or medical records to suggest any new or additional diagnoses other than those previously established.  There is no evidence of any scarring around the heart (as opposed to pleural scarring), as claimed by the Veteran.  See, e.g., July 2010 VA general medical examination report (noting that previous chest x-rays showed stable heavy pleural calcification anteriorly on the left); July 2009 VA heart examination (noting the Veteran's reports of scarring around the heart, with no objective data of this during service, and that stress tests in recent years had come back normal and there is no documentation of any cardiac condition in the medical evidence).  

Moreover, the medical definition of pleurisy indicates that it is "inflammation of the pleura," that "[t]he inflamed surfaces of the pleura may become permanently united by adhesions," and that "symptoms include localized chest pain."  See Dorland's Illustrated Medical Dictionary 1482 (31st ed. 2007).  As such, in addition to the repeated diagnoses by medical professionals over the years, and contrary to the Veteran's assertions as a lay witness, the basic medical definition of pleurisy indicates that this condition can indeed be permanent and can result in chest pain.  

Historically, the Veteran's service-connected lung disorder, characterized as pleurisy, chronic, non-tuberculosis, was assigned a 10 percent rating under Diagnostic Code (DC) 6810, which pertained to serofibrinous pleurisy.  That code provided that chronic pleurisy, fibrous, following lobar pneumonia and other acute disease of the lungs or pleural cavity, without empyema, was considered a nondisabling condition, except where there was diaphragmatic pleurisy, pain in the chest, obliteration of costophrenic angles, tenting of the diaphragm, in which case a 10 percent rating would be assigned.  See 38 C.F.R. § 4.97 (1952).  

The rating criteria for respiratory disorders were amended many years prior to the current appeal, effective in October 1996, at which point certain existing diagnostic codes were deleted or amended, and certain new codes were added.  In particular, the previous DC 6810 (under which the Veteran's service-connected lung disorder was initially rated) was deleted.  Since that time, applicable VA regulations have provided for a rating of pleurisy under the General Rating Formula for Restrictive Lung Disease, which contemplates DCs 6840 to 6845, where DC 6845 is for chronic pleural effusion or fibrosis.  Note (1) to this General Formula also specifically references a rating for pleurisy.  See 38 C.F.R. § 4.97 (2007 & 2011).  With respect to the lay and medical evidence that the Veteran's current condition is due to trauma, the Board notes that DC 6843, which pertains to traumatic chest wall defect, pneumothorax, hernia, etc., is also rated under this General Formula.  See id.  

The General Formula provides for ratings from 10 to 100 percent based primarily on the results of pulmonary function tests (PFTs), specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  In particular, a 10 percent rating will be assigned where there is FEV-1 of 71- to 80-percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted.  A 30 percent rating will be assigned where there is FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating will be assigned where there is FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.  See id.  

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, win which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is use, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96.

Alternatively, the General Formula provides that the primary disorder should be rated.  See 38 C.F.R. § 4.97.  Under Note (1) of the General Formula, a 100 percent rating will be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Under Note (3), gunshot wounds of the pleural cavity with bullet or missile retained in the lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of the diaphragm or of lower chest expansion shall be rated at least 20 percent disabling.  Involvement of Muscle Group XXI under DC 5321, however, is not to be separately rated.  See id.  

As noted above, the Veteran has consistently denied any respiratory symptomatology throughout the appeal.  Pulmonary function tests results were noted to be normal in April 2008.  See VA examination with PFT results and VA treatment record.  The April 2009 VA examiner stated that PFTs showed reduced FVC and FEV-1/FVC ratio, with normal DLCO, or a mild obstructive ventilatory defect.  However, a review of the PFT results shows that FVC was 74 percent of predicted pre-drug (bronchodilator) and 90 percent of predicted post drug, FEV-1 was 81 percent of predicted pre-drug and 108 percent of predicted post drug, and FEV-1/FVC was 109 percent pre-drug and 121 percent post drug.  As noted above, post-bronchodilator results are to be used, as such results were not poorer than the pre-bronchodilator results.  See 38 C.F.R. § 4.96.  The Veteran has also denied any change in his respiratory function since the last VA examination.  

As such, although there was some mild reduction in pulmonary function, the Veteran does not meet the criteria for a rating in excess of 10 percent based on PFT results at any point during the appeal.  Rather, even if the pre-bronchodilator results are considered, the Veteran had greater than 71 percent predicted FVC, FEV-1, and FEV-1/FVC, as well as normal DLCO (SB).  Therefore, the criteria for the next higher rating of 30 percent are not met.  There is also no evidence of cardiac involvement or other manifestations to warrant a higher rating under the General Formula.  See 38 C.F.R. § 4.97, DC 6845.  The Board notes that a claim for a separate heart condition as secondary to the lung disorder was also denied, as there is no medical evidence of a heart condition.  See September 2009 rating decision.  The Veteran did not dispute this determination and, indeed, he has denied any heart problems.  See, e.g., July 2010 record of contact.

Additionally, there is no indication that any other respiratory diagnostic code is more appropriate, or that a higher rating is available under any other code.  In this regard, the Board notes that chronic bronchitis and COPD are also rated using the same criteria concerning PFT results, etc., as the General Formula set forth above.  See 38 C.F.R. § 4.97, DCs 6600 & 6604.  There is also no evidence that the Veteran's condition is due to tuberculosis.  As noted by the April 2008 VA lung examiner, testing in the 1950s ruled out tuberculosis as a cause for the pleural effusion during service.  Moreover, the Veteran has stated several times that he was treated for tuberculosis at the Mayo Clinic in the early 1990s, but this was later determined to be erroneous, as he never had tuberculosis.  

As such, the Veteran does not meet the criteria for a rating in excess of 10 percent for his lung disorder during the period on appeal under any applicable code.  Moreover, he has already been granted service connection and a compensable rating for costochondritis to account for his chronic left-sided chest pain, as analogous to injury to Muscle Group XII under DC 5321.  See July 2010 rating decision.  The Board notes that this diagnostic code pertains to the thoracic muscle group with respiration function, and such ratings are assigned for moderate and severe or moderately-severe disability, respectively.  See 38 C.F.R. § 4.73, DC 5321.  Therefore, to grant a higher rating for the lung disorder based on this overlapping symptomatology would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

In summary, the evidence of record does not warrant a rating in excess of 10 percent for the service-connected lung disorder.  The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a higher evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings also are not warranted, as the manifestations of the lung disorder have remained relatively consistent.  See Hart, 21 Vet. App. at 509-10.

PTSD

The Veteran was granted service connection for PTSD effective as of October 11, 2007, and he appealed from the initial evaluation.  This condition is currently rated as 10 percent disabling for the period prior to July 15, 2010, and 30 percent disabling for the period thereafter.  He seeks a higher rating for both periods.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

In this case, the Veteran's primary complaint throughout the appeal has been chronic sleep impairment due to nightmares or bad thoughts about his experiences during service (as well as due to chest pain).  He also has hypervigilance or difficulty tolerating people behind him, as well as occasional flashbacks with brief homicidal ideation.  The Veteran explained that he occasionally believes he is back in the time where killing was a part of his duties, but the homicidal ideation immediately fades when the stimulus is removed.  He is irritable and has occasional verbal outbursts of anger, although he is generally able to control his temper.  The Veteran is also constantly bothered by his perception that VA is calling him a "liar" and the lack of "proof" that he participated in covert military activities.  He is Veteran is very focused on these beliefs during VA treatment sessions and evaluations for compensation purposes, and his speech was noted to be circumstantial in this regard but easily redirected.  The Veteran also has survival guilt, as well as occasional depression or anxiety.  He does not like to be in crowds, and he prefers to be alone and feels detached from others.  He lives with his wife in Nova Scotia for the majority of the year.  However, the Veteran has had a very good relationship with his wife of over 50 years and his three sons throughout the appeal.  He also has friends with whom he socializes, and he reported making new friends and acquaintances in a December 2010 VA treatment session.  Hobbies include recording archives and old family documents.  The Veteran also took extended trips to visit family or friends, including to Hawaii and Australia, although he no longer wanted to go to Hawaii as of February 2011 due to crowds and extended air travel.  

When asked to state his PTSD symptoms during the April 2008 and July 2009 VA examinations, the Veteran replied that he had sleep problems at night due to nightmares and bad thoughts about service.  Considering all lay and medical evidence, the examiner assigned a GAF of 70 in April 2008, and a GAF of 65 in June 2009.  The Board notes that a GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  This is consistent with these VA examiners' characterization of the Veteran's symptoms as mild or transient.  They both stated that such symptoms would only decrease work efficiency or ability to perform occupational tasks during periods of significant stress.  They summarized that the Veteran was generally functioning pretty well, keeping busy, and had some good and meaningful interpersonal relationships.  The April 2009 examiner further noted that problems with memories at night were increasingly resulting in a lack of sleep and increased PTSD memories.  

The Board notes that the Veteran was assigned a GAF of 40 in a November 24, 2008 VA treatment session.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  However, the GAF must be considered with all available evidence of record.  Here, the Veteran reported essentially the same symptoms as previously during this treatment session.  In particular, he was emotional when discussing traumatic events during service, and he had survivor guilt, intrusive thoughts and nightmares.  He also reported problems feeling or loving and feeling detached, isolated, and uncomfortable around people.  He reported being hypervigilant and often times drifting into times when killing was a part of his military duties.  He was noted to be in good touch with reality, with no suicidal or homicidal ideation.  As such, the Board finds that the other assigned GAFs are more in line with the Veteran's disability picture during this period and, therefore, this lower GAF is not representative of his degree of impairment.    

In contrast, during the July 15, 2010 VA examination, when asked to report his current symptoms, the Veteran complained sleep difficulties as well as flashbacks, being startled, difficulty thinking, and fractured thoughts.  He was noted to have some difficulty putting thoughts together and to speak more slowly than previously.  The examiner also noted that the Veteran was no longer doing maintenance for the local church and cemetery at that time.  The examiner assigned a GAF of 55.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  This is consistent with this examiner's statement that the Veteran's symptoms moderately interfered with employment functioning and mildly to moderately interfered with social functioning.  The examiner also indicated that the Veteran's PTSD resulted in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, but he was generally functioning satisfactorily in routine behavior, self-care and normal conversation.  

The Veteran has not been on psychiatric medication at any point, although a sleep aid or anti-depressant was recommended during the June 2008 VA examination.  He attended VA psychotherapy sessions once a year from October 2007 through June 2010, and then on a monthly basis through February 2011.  Thereafter, VA mental health treatment records dated from July 2010 through February 2011 note essentially no change in the Veteran's symptomatology or severity of PTSD.

The Board notes that the reports of the Veteran and his wife are generally consistent with the medical evidence of record concerning his PTSD symptomatology throughout the appeal.  Further, the VA examination reports are generally consistent with the treatment records.  Considering the evidence as a whole, the Board finds that the Veteran has had similar PTSD symptomatology throughout the appeal, but such symptoms increased in severity over the years from mild to moderate, leading to a higher degree of impairment that was demonstrated as of July 15, 2010.  As discussed above, the Veteran's PTSD manifestations were mild or transient and resulted in decreases in work efficiency or ability to perform occupational tasks only during periods of significant stress prior to July 15, 2010.  From that point forward, they resulted in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, but he was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

As discussed above, there was some evidence of occasional homicidal ideation during flashbacks, as well as some slowed or circumstantial speech, which are contemplated by ratings in excess of 10 and 30 percent.  See 38 C.F.R. § 4.130, DC 9411.  However, there is no evidence of other symptoms such as those contemplated by such higher ratings.  For example, there is no evidence of panic attacks, and the Veteran's depression and anxiety were only intermittent, and not frequent enough to affect his ability to function independently.  Further, his memory, attention, concentration, and energy level were objectively noted to be commensurate with his age during the VA examinations.  There is also no evidence of impaired judgment or abstract thinking.  The Veteran has denied suicidal ideation, and there are no obsessional rituals which interfere with routine activities.  Other than the preoccupation with the perception of being called a "liar" about military activities, the Veteran's speech and thought processes were generally within normal limits.  There is also no disorientation, delusions or hallucinations, grossly inappropriate behavior, or neglect of personal appearance or hygiene.  

For the foregoing reasons, although the Veteran manifested some symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture for the period prior to July 15, 2010, most nearly approximates a 10 percent disability rating for PTSD because his symptoms were generally mild or transient.  Similarly, the Board finds that the Veteran's overall disability picture for the period beginning July 15, 2010, most nearly approximates the criteria for a rating of 30 percent for PTSD.  While his symptomatology had increased to moderate severity by that time, they resulted in occupational and social impairment with occasional decrease in work efficient and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  In other words, the Veteran's PTSD symptomatology does not more nearly approximate the criteria for the next higher rating for either period on appeal.  See 38 C.F.R. § 4.7.

In determining the proper ratings for the Veteran's PTSD, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the currently assigned ratings for such disability under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Staged ratings were assigned by the RO based on manifestations as discussed above that warranted a different rating during each of the periods on appeal.  However, further staged ratings are not appropriate, as the manifestations of PTSD were relatively stable during the two periods on appeal, and any increase in his symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127.

General considerations 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's PTSD and lung disorder, as summarized above, are fully contemplated by the schedular rating criteria.  As noted above, the Veteran is already being compensated for his chest pain through the separately service-connected costochondritis, and to assign a higher rating for the lung disorder on such basis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Further, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

As discussed above, the preponderance of the evidence is against a rating in excess of 10 percent for the service-connected lung disorder at any point during the appeal.  Further, the preponderance of the evidence is against a rating in excess of 10 percent for the period prior to July 15, 2010, and a rating in excess of 30 percent for the period thereafter, for PTSD.  As such, the benefit of the doubt does not apply and these claims must be denied.  See 38 C.F.R. § 4.3.

TDIU

A claim for a TDIU was inferred based on the Veteran's testimony during the March 2009 formal RO hearing.  A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met: if there are two or more service-connected disabilities, as in this case, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

In this case, the Veteran has been unemployed for some time.  He asserts that he has been totally disabled since 1986 due to chest pain, at which point he was forced to retire and turn over the family business to his children.  The Veteran is service-connected for his lung disorder, costochondritis, PTSD, tinnitus, and hearing loss.  

With regard to the percentage threshold, the Board notes that the Veteran's costochondritis and lung disorder are considered a single disability for these purposes, as they stem from a common etiology.  Similarly, his hearing loss and tinnitus are considered a single disability, as they stem from a common etiology and involve the same bodily system.  See 38 C.F.R. § 4.16(a).  However, even combining the highest assigned rating of 20 percent for costochondritis with the assigned rating of 10 percent for the lung disorder, this only results in a 30 percent rating for this "single" disability for TDIU purposes.  Additionally, the Veteran's hearing loss is rated as noncompensably disabling, and the tinnitus is assigned a 10 percent rating, which combines for a 10 percent rating for this "single" disability.  See id. and 38 C.F.R. § 4.25 (combined rating table).  As noted above, the highest assigned rating for the Veteran's remaining service-connected disability of PTSD has been 30 percent.  As such, there is no single disability for TDIU purposes with a rating of at least 40 percent.  Moreover, the Veteran's overall combined disability rating has been a maximum of 60 percent, effective as of July 15, 2010.  Accordingly, the Veteran does not meet the percentage threshold for a TDIU.

Furthermore, the weight of the evidence does not establish that the Veteran is unemployable for VA purposes due solely to service-connected disabilities.  In this regard, the Veteran asserts that he falls asleep easily during the day, which he believes is due to his lung disorder or to his PTSD which wakes him up a lot at night.  He works on his computer at home as he is able, but he does not feel that he could work on a regular schedule.  The Veteran also believes that he has trouble remembering things due to his PTSD, and that he can do very little strenuous activity or he will have chest pain afterwards.  He states that he needs to be alone when working.  See, e.g., December 2011 hearing transcript.

In the past, the Veteran worked in an office, in a logging business driving a tractor (where he could work at his own speed), in general construction, and then in heavy construction driving bulldozers.  He purchased a bulldozer and started his own tractor business in 1966, in which he operated the bulldozer until 1986.  See, e.g., December 2011 hearing transcript; July 2010 record of telephone contact.  He has done volunteer work for the Nova Scotia Archives since 1986, and he has written over 40 books, mostly related to cemetery records and genealogies.  See, e.g., July 2010 VA PTSD examination report; September 2010 VA treatment record.

During a July 2010 VA audiology examination, the Veteran complained of speech sounding like a "murmur" in most situations, as well as periodic tinnitus sounding like "the ocean roaring," and objective testing revealed hearing loss.   The examiner opined that the Veteran could be expected to have significant difficulties functioning in an employment setting in which hearing is needed for acute purposes.  However, he should be able to function in most situations where communication is necessary, provided that he is wearing amplification and adjustments are made in the environment, such that he receives visual cues and there is a reduction in background noise.  The Veteran should also not work in any situations where hearing is needed for safety or protection purposes.

In a July 2010 VA general medical examination, the examiner noted the Veteran's complaints including persistent chest pain of varying severity, as summarized above.  He opined that the Veteran's costochondritis and chronic pleurisy would place occupational restrictions on lifting, bending, carrying, constant pushing and pulling (such as operating the controls of machinery or vehicles), and prolonged driving.  The examiner explained that, although by the Veteran's report he is at times able to pursue increased physical activity, he would be unable to do so continuously during an average work day without developing chest pain and spasm. 

In the July 2010 VA PTSD examination, the examiner opined that the Veteran has sufficient attention and concentration for some skilled or unskilled work, although it would be best if he was working alone or perhaps with 1-2 other people since he seems to function best in isolation.  He also noted that the Veteran had sleep problems and would need occasional naps during the day.  The examiner summarized that the Veteran's psychiatric symptoms moderately interfere with employment functioning and mildly to moderately interfere with social functioning.  Similar opinions as to the degree of effect on employment were made by the prior VA PTSD examiners, in that there was either mild or moderate effect.  

Based on the foregoing, the weight of the evidence does not demonstrate that the Veteran is unable to secure or maintain substantially gainful employment solely due to service-connected disabilities.  Rather, the evidence shows that he is limited from work that requires strenuous activity or prolonged driving, as well as work that requires acute hearing (as opposed to general communication).  He also needs some breaks to compensate for sleep difficulties, and he would work better with few to no coworkers.  However, the Veteran's service-connected disabilities as a whole only have a moderate impact on his employability.  Additionally, he has worked in the past in office environments and has continued to use the computer and publish books throughout the appeal, despite his disabilities and advanced age.  As such, the Veteran he is capable of performing physical and mental acts required by employment, albeit it with some adjustments, with consideration of his prior employment, skills or training.  Therefore, he is not unemployable for VA purposes.  

In summary, the Veteran does not meet the percentage threshold criteria for a TDIU, and he is not unemployable due solely to service-connected disabilities.  As the preponderance of the evidence is against a TDIU, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

A rating in excess of 10 percent for chronic pleurisy, non-tuberculosis, is denied.

An initial rating in excess of 10 percent for the period prior to July 15, 2010, and a rating in excess of 30 percent thereafter for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


